Citation Nr: 1614726	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Whether a previously denied claim for service connection for depression should be reconsidered.

2.  Entitlement to service connection for depression. 

3.  Whether new and material evidence to reopen a claim for service connection for arthritis of the cervical spine has been received. 

4.  Whether new and material evidence to reopen a claim for service connection for hypertension has been received. 

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for congestive heart failure. 

7.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine with intervertebral disc syndrome.   

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

9.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO, inter alia, denied service connection for arthritis of the cervical spine, hypertension, depression, and for non-service-connected pension.  In May 2011, the Veteran filed a notice of disagreement (NOD) only with the denial of a pension.  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

This appeal to the Board also arose from an October 2013 rating decision in which the RO in Muskogee, Oklahoma, inter alia, declined to reopen claims for service connection for arthritis of the cervical spine, hypertension, and depression, and denied service connection for congestive heart failure.  In December 2013, the Veteran filed an NOD.  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In November 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the November 2015 hearing, the Veteran indicated that he wished to withdraw from appeal his claim for nonservice-connected pension.  

In January 2015 and during the Board hearing, the Veteran submitted additional medical evidence, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

The Board points out that, in a January 2014 rating decision, the  RO in Muskogee, Oklahoma denied a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine with intervertebral disc syndrome and for a TDIU.  In December 2013, the Veteran filed an NOD.  As explained in the remand, below, an SOC has not been issued for these claims.  

Also, for reasons made clear in the decision, below, the Board has characterized what the RO adjudicated as a request to reopen a claim for service connection for depression as the matter of whether a previously denied claim for service connection for depression should be reconsidered.  

Given the favorable disposition of the reconsideration question with respect to that disability, the Board has now characterized the appeal with respect to depression as encompassing the first and second matters on the title page.  Likewise, given the favorable disposition of the request to reopen the claim for service connection for hypertension, the Board has now characterized the appeal as this disability as now encompassing  the fourth and fifth matters on the title page.

The Board notes that, while the Veteran previously was represented by an attorney, in May 2014, the Veteran granted a power-of-attorney in favor of the Texas Veterans Commission with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

The Board's decision granting reconsideration of a claim for service connection for depression and the request to reopen claims for service connection for arthritis of the cervical spine and hypertension is set forth below.  The claims for service connection for hypertension and depression on the merits, for service connection for congestive heart failure, for a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine, and for a TDIU are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issues of ratings in excess of 20 percent each for radiculopathy of the right and left lower extremities have been raised by the record in a November 2015 claim, but have not been adjudicated by the AO).  As such, these matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  On the record during the November 2015 Board hearing, the Veteran withdrew his appeal as to the denial of nonservice-connected pension.  

2.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

3.  In January 2011, the RO denied service connection for depression; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal, but new and material evidence pertinent to the claim was received within one year. 

4.  In January 2011, the RO denied service connection for arthritis of the cervical spine and hypertension; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.  

5.  Evidence associated with the claims file since the January 2011 RO denial is either cumulative of evidence previously considered, or, if new, does not by itself or in connection with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the cervical spine, and does not raise a reasonable possibility of substantiating that claim.

6.  New evidence associated with the claims file since the January 2011 RO decision, is new and when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a denial of a nonservice-connected pension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.   As evidence received since the RO's January 2011 denial of service connection for depression includes new and material evidence received prior to the expiration of the appeal period, he criteria for reconsideration of that claim met. 
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015). 

3.  The RO's January 2011 denial of service connection for arthritis of the cervical spine and hypertension is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  As evidence received since the RO's January 2011 denial is not new and material, the criteria for reopening the claim for service connection for arthritis of the cervical spine are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  As evidence pertinent to the claim for service connection for hypertension received since the RO's January 2011 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  

After certification of the appeal to the Board but prior to the promulgation of a decision, on the record during the November 2015 Board hearing, the Veteran withdrew his appeal as to the denial of nonservice-connected pension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it is dismissed.


II.  Due Process Considerations for Claims Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the decision to reconsider the claim for service connection for depression and to reopen a claim for service connection for hypertension, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These generic notice requirements also apply to petitions to reopen previously denied claims.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).    

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In March 2013 prior to the initial decision on the request to reopen claims for service connection, the RO provided timely notice that met all relevant requirements.  The notice provided all five criteria to substantiate claims for service connection, the requirement for new and material evidence to reopen a previously denied claim, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, Social Security Administration, and VA treatment records through March 2014, and the reports of October 2013 and November 2014 VA examinations with an additional medical opinion in December 2014.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board finds that no additional RO action to further develop the record is warranted.

As for the Board hearing, 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2)(2014), and that the hearing was legally sufficient.

During the November 2015 hearing, the undersigned VLJ identified the issues on appeal.  Also, information was solicited regarding the Veteran's claimed disorders, addressing his activities, symptoms, and treatment during active service, why he believed the disabilities warranted service connection, and whether there was any pertinent, outstanding evidence available.  The requirement for new and material evidence to reopen claims was addressed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the AOJ did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claims herein decided that must be submitted or obtained prior to the Board's adjudication of the claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II. Analysis

The Veteran served as a U.S. Army recruit who completed less than 90 days of active duty service.  He contended in a February 2010 claim and during the November 2015 Board hearing that he injured his neck during recruit training and that his hypertension and depression are secondary to service-connected degenerative arthritis of the thoracolumbar spine.  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain identified chronic diseases, such as arthritis and cardiovascular disease, to include hypertension, may be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit has held that for the enumerated chronic diseases under 38 C.F.R. § 3.309(e), service connection may granted upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A. Service connection for Depression

As noted above, the Veteran's claim for service connection depression was denied in January 2011.  At that time, the evidence then of record consisted of the Veteran's service treatment records, records of treatment by a private physician in January and February 2010, VA treatment records through August 2010, and the Veteran's statements.  

Applicable regulation provides that if new and material evidence was received during an appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).   Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).   

"New" evidence is evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In response to the January 2011 rating decision, the Veteran filed an NOD only with the denial of nonservice-connected pension.  However, in August 2011, the Veteran reported that he had been granted SSA disability benefits.  Subsequently, and within one year of the January 2011 rating decision, the RO sought and received additional evidence that included records of SSA disability medical examinations and adjudication in 2003.  This evidence includes the report of a mental health examination documenting a diagnosis of depression in April 2008.  

Here, the evidence of an SSA April 2008 mental health examination and diagnosis of depression is both new and material as it provided a diagnosis of the claimed disability, an unestablished fact necessary to substantiate the claim.  Therefore, as new and material evidence was received within one year, the RO's January 2011 denial of service connection for depression is not final, and the claim must be reconsidered on the merits.  This matter is further addressed in the Remand, below.  

III.  Service Connection for Cervical Spine and Hypertension

As noted above, the Veteran's claims for service connection for arthritis of the cervical spine and hypertension were also denied in January 2011.  At that time, the evidence then of record consisted of the Veteran's service treatment records, records of treatment by a private physician in January and February 2010, VA treatment record dated through August 2010, and the Veteran's statements.  As the bases for the denials, the RO acknowledged that the Veteran had been diagnosed and treated for the disorders, but that service treatment records were silent for any injury on onset during service or for one year after service.  For the cervical spine, the RO also found that there was evidence of an intercurrent post-service injury.  

Service treatment records show that blood pressure measured on an enlistment physical examination in July 1974 was normal.  In September 1974, the Veteran sought treatment for low back pain on two occasions during basic training.  No specific traumatic event was noted.  The Veteran reported sharp pain in the back while lying or sitting and desired to receive a medical discharge.  A physician noted the Veteran's reports of a back injury at work prior to service and a history of headaches.  A clinical examination and X-rays were all normal.  There was no mention of neck symptoms.  The physician advised the Veteran to limit low back flexion and extension and returned the Veteran to full duty.   The Veteran received an honorable discharge prior to completion of recruit training.

In March and June 2010 statements, the Veteran reported receiving treatment for neck and back problems and high blood pressure.  The RO obtained VA outpatient treatment records dated through August 2010.  In April 2006, the Veteran sought primary care for the first time at a VA clinic.  A physician diagnosed hypertension prescribed medication.  There was no mention of the etiology of the disorder or any back or neck symptoms.  In May 2009, a clinician noted the Veteran's reports of neck pain after being "bumped" in a vehicle accident by a tractor trailer.  A magnetic resonance image was obtained and showed diffused disc bulging at three cervical levels and cord compression at one level.   

Records of treatment by a private neurosurgeon in January and February 2010 confirm the diagnosis of cervical intervertebral disc disorder and cervicalgia.  The surgeon noted the Veteran's report that he had been experienced neck pain for several months and did not know how quickly or in what manner the problem developed.  The Veteran also reported upper extremity tingling and weakness. 

In May 2010, a VA clinician noted that the Veteran reported the origin of the neck pain was a fall from his porch and an accident in which he was hit by a truck.  He was scheduled for neurosurgery but opted for spinal injections.  The Veteran did not report for VA examinations of the spine scheduled in August and December 2010.  (Records obtained a later date showed that the Veteran was incarcerated from May to November 2010.)
 
Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

"New" evidence is evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the claims for service connection for cervical spine arthritis and hypertension, the evidence received within one year of the January 2011 rating decision, though new, was cumulative of that already considered because it confirmed the diagnosis of the disorders and the post-service injury and was not material because it did not address whether the disorders were caused or aggravated by service, the unestablished fact necessary to decide the claims.  Therefore, because the Veteran did not file a timely NOD as to the denial of these claims or submit new and material evidence within one year, the January 2011 rating decision is final as to these claims.    

The RO received the Veteran's request to reopen the claims in October 2012.  

Since January 2011, in addition to the SSA and private chiropractor's records discussed above, additional evidence was received as follows:  records of private medical care and surgery for heart disease in 2012-13 and 2015; VA contract medical examination reports or opinions relevant to the thoracolumbar spine, bilateral knees, and bilateral feet dated in October 2013, November 2014, and December 2014;  duplicative SSA examination and adjudication records; VA outpatient treatment records through March 2014; a written statement by the Veteran dated in July 2014; and the Veteran's testimony at the November 2015 Board hearing.  

In October 2013, the RO declined to reopen the claims because the new evidence continued to show on-going diagnoses and treatment for cervical spine arthritis and hypertension but did not address whether the disorders were caused or aggravated by active service, the unestablished fact necessary to decide the claims.

The Board finds that the medical evidence received since the last denial of the claims in January 2011 is new because it has not been previously considered.  Evidence of examination and treatment for heart, thoracolumbar spine, bilateral knees, and bilateral feet is not material because it is not relevant to the cervical spine and hypertension.  VA, SSA, and private evidence of the post service onset and diagnosis of cervical spine arthritis and hypertension is not material because it is cumulative of that already considered and does not address a relationship to service.  The Veteran's lay testimony during the Board hearing regarding the cervical spine is not new because he stated only that he injured his neck during recruit training, a contention that has been previously considered.  Therefore, new and material evidence has not been received relevant to the claim for service connection for arthritis of the cervical spine, and the claim is not reopened.   

However, the Veteran's testimony relevant to hypertension is both new and material.  He reported for the first time at the hearing that he was told by his physician that his hypertension was secondary to service-connected thoracolumbar spine disease because of inactivity imposed by the lower spinal disability.  Therefore, as new and material evidence to reopen the claim for service connection for hypertension has been received, the claim is reopened.  The claim for service connection, on the merits, is addressed in the Remand, below.. 


ORDER

The appeal as to the denial of nonservice-connected pension is dismissed.  

Reconsideration of the claim for service connection for depression is granted.

As new and material evidence has not been received, the request to reopen the claim for service connection for arthritis of the cervical spine is denied.  

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this limited extent, the appeal is granted.

REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

As the result of the decision above, the Veteran's claim for service connection for depression warrants reconsideration and the claim for service connection for hypertension was reopened.  

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2002)]."  Id. at 399.  

Further, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 
 
A mental health examiner for SSA in April 2008 diagnosed major depression and noted that the disorder was associated with pain from multiple joint disorders including the Veteran's now service-connected thoracolumbar spine disease.  During the November 2015 Board hearing, the Veteran testified that his physician told him that his hypertension and congestive hearing failure were related to inactivity caused by the thoracolumbar spine disease.  As the Veteran has been diagnosed with these disorders and because there is lay and medical evidence that suggests the disorders are caused or aggravated by a service-connected disability, the Board finds that the criteria for obtaining VA examinations in connection with the claims for hypertension, congestive heart failure, and depression. 

Hence, the AOJ should arrange for the Veteran to undergo VA cardiology and mental health examinations, each by appropriate professional.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened claim for service connection for hypertension.   See 38 C.F.R. § 3.655(a),(b)  (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  As the file contains comprehensive VA outpatient treatment records through March 2014, the AOJ must obtain all outpatient records since that date.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (specifically as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  	

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims for which an appeal has been perfected. 

Finally, as noted in the Introduction, above, the Board notes that during the pendency of this appeal, in a January 2014 rating decision, the RO denied claims for a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine with intervertebral disc syndrome and for a TDIU.  In March 2014, the Veteran filed an NOD with the denial of these claims; however, an SOC on these claims has not been issued.   As the Veteran has properly initiated an appeal with respect to the denial of an increased rating for the thoracolumbar spine and for a TDIU, the AOJ must issue a SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015).   See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Board emphasizes to the Veteran, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.   Furnish to the Veteran and his representative an appropriate SOC with respect to the denial of a rating in excess of 40 percent for arthritis of the thoracolumbar spine and for a TDIU, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status-as regards the claim referenced above, within the remainder of the one-year appeal period from notice of the denial, or 60 days of the issuance of the SOC, whichever is later-a timely appeal must be perfected.

2.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiology examination (by an appropriate physician) and mental health examination (by a psychiatrist or psychologist) to obtain information as to the nature and etiology of the Veteran's hypertension, congestive heart failure, and depression.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies must be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

In addressing the questions posed, the examiner must consider and discuss all relevant medical and other objective evidence and lay assertions-to include competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms and limitations imposed by service-connected disabilities.

Each examiner must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

Cardiology examination:  With respect to each hypertension and congestive heart failure, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  

(a) first manifested during active service, was manifested to a compensable degree within the first post-service year, or is otherwise medically-related to service; or, if not, 
 
(b) was caused or is aggravated (i.e., worsened beyond natural progression by service-connected arthritis of the thoracolumbar spine).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.


Mental health examination:  With respect to depression, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  

(a) first manifested during active service, or is otherwise medically-related to service; or, if not, 
 
(b) was caused or is aggravated (i.e., worsened beyond natural progression by service-connected arthritis of the thoracolumbar spine).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the claims for service connection for hypertension, congestive heart failure, and depression, in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include that governing all applicable theories of entitlement).  
	
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


